United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, HIGH POINT POST
OFFICE, High Point, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0594
Issued: November 9, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 1, 2021 appellant filed a timely appeal from a November 23, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-0594.
On March 14, 2020 appellant, then a 68-year-old retired city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that factors of his federal employment required
continuous and intermittent walking, climbing, standing, pushing, pulling, and carrying of the mail
which caused or aggravated bilateral knee osteoarthritis. He stated that he first realized his
condition was due to factors of his federal employment on December 9, 2019. OWCP assigned
the claim OWCP File No. xxxxxx591.
In a supplemental statement, appellant explained that he had previously sustained workrelated injuries to his knees: left knee OWCP File No. xxxx xx892 and right knee OWCP File
No. xxxxxx131.
By decision dated May 1, 2020, OWCP accepted that appellant had established that the
employment factors occurred, as alleged, but denied the claim as causal relationship had not been
established between the diagnosed medical condition and the accepted employment factors. It
concluded, therefore, that the requirements had not been met to establish an injury or medical
condition causally related to the accepted employment factors.

On November 11, 2020 appellant requested reconsideration and submitted additional
evidence. By decision dated November 23, 2020, OWCP denied modification of its May 1, 2020
decision.
The Board, having duly considered the matter, finds that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when proper
adjudication of the issues depends on frequent cross-referencing between case files.1 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required. 2 In the present claim, appellant
alleged injuries to both knees. OWCP previously accepted his claim for a left knee injury under
OWCP File No. xxxxxx892 and a right knee injury under OWCP File No. xxxxxx131. However,
the evidence pertaining to those files is not part of the case record presented before the Board. For
a full and fair adjudication, the case shall be remanded to OWCP to administratively combine the
current case record with OWCP File No. xxxxxx892 and OWCP File No. xxxxxx131, so it can
consider all relevant claim files and accompanying evidence in adjudicating appellant’s
occupational disease claim. Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision. Accordingly,

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000); T.D., Docket No. 20-1119 (issued January 29, 2021); R.R., Docket No. 19-0368 (issued
November 26, 2019).
2

Id.; M.B., Docket No. 20-1175 (issued December 31, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

2

IT IS HEREBY ORDERED THAT the November 23, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for furth er proceedings
consistent with this order of the Board.
Issued: November 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

